Citation Nr: 1646274	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  15-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether a non-service-connected pension rate of $400.00 monthly, effective February 1, 2012, was correct.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to February 1978 and from June 1979 to January 1984.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The calculation of the Veteran's countable income effective February 1, 2012, was correct; no objective evidence indicating otherwise has been received.


CONCLUSION OF LAW

As the calculation of the Veteran's countable income and expenses effective February 1, 2012, was appropriate and correct, the criteria for an adjustment in the monthly award amount are not met.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.274 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), are not applicable to a Veteran's claim of entitlement to increased non-service-connected disability pension benefits currently on appeal because this claim turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Moreover, the appeal arises from a notice of disagreement made following the award of benefits.  The Court has held that, where a claim has been granted, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007). Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.

Legal Criteria 

Improved nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a). Basic entitlement to pension exists if, among other criteria, the Veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2015). 

The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

In determining annual countable income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272.

Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Permissible medical expenses include nonprescription drugs and health insurance premiums, but not life insurance premiums.  See VA Adjudication Procedure Manual, M21-1MR, Part V, subpart I, Chapter 3, Section D, 13(k), (l).

The maximum annual rate of pension is established by statute every year and is reduced by the Veteran's countable annual income.  "Annual income" includes the Veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the Veteran in his custody or to whose support the Veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).
 
The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a).  The maximum annual rates of pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21. 

Veteran's Contentions 

In an April 2011 letter, the Veteran contended that the VA had used an incorrect date in order to adjust his pension amount by removing his wife as a dependent when they divorced.  Additionally, in his September 2012 notice of disagreement and April 2015 substantive appeal, the Veteran contended that he was under the impression that his pension amount would increase when his wife was added back in after they remarried, but that his monthly payment had decreased from $410.00 to $400.00.  In an October 2012 statement, the Veteran indicated that he had been informed by someone at the VA that his pension payment would be $800.00 once his wife was added back as a dependent.

Background

In November 2010, VA was informed by the Veteran's then ex-wife that they had divorced on December 18, 2009.  Subsequently, a letter was sent to the Veteran, telling him that his pension benefits would be adjusted based on his divorce, removing his wife as a dependent effective January 1, 2010.  He was additionally informed that VA had received information from the SSA indicating that he had become entitled to benefits effective May 2010, in the amount of $590.00 per month, and that VA would adjust his pension to reflect his SSA benefits.  As a result of these adjustments, his entitlement amount would decrease from $1,121.00 to $985.00 on January 1, 2010, to account for his divorce, and from $985.00 to $395.00 on July 1, 2010, to account for his SSA benefits, assessed as countable income.

In the letter, the VA requested a response from the Veteran if any of the information was incorrect.  He was informed that the adjustment would result in an overpayment of benefits and that, if the proposed action was implemented, he would be notified of the exact amount of the overpayment and given repayment information.

The Veteran was sent another letter in January 2011, informing him that, as they had not heard from him, his pension benefit was reduced beginning January 1, 2010, to $985.00 for a single Veteran with no dependents.  

Later in January 2011, the Veteran submitted a letter stating that his divorce was not finalized until June 2010.  

In the same week, the Veteran was issued his first demand letter, informing him that he had an overpayment of $5,172.00, based on the changes to his pension benefits (as explained above).  The letter stated that his benefits would be withheld until this amount had been recouped, and that the withholding would begin in April 2011.

In February 2011, the Veteran submitted his Divorce Decree, reflecting that the process began on December 18, 2009, but that the marriage was not dissolved until June 19, 2010.  He contended that any withholding of benefits would cause him great hardship.  In April 2011, the Veteran was informed that his debt was waived due to financial hardship.  

In December 2011, the Veteran was provided with a letter informing him that his award of improved pension was being adjusted for a cost of living increase, and would be in the amount of $410.00 per month effective December 1, 2011.

In February 2012, the Veteran informed VA that he had remarried his ex-wife in January 2012.  He requested that his wife be added back to his pension claim as a dependent.  The Veteran submitted documents reflecting that he was in receipt of $611.00 per month in SSA benefits, and his wife was in receipt of $326.00 per month in SSA benefits.

Later in February 2012, the Veteran was provided with a letter informing him that his pension award had been amended to reflect the correct date for his divorce in June 2010.

In April 2012, the VA sent the Veteran a letter informing him that his wife had been added back as a dependent, and that her income had been counted as well, which resulted in a decreased in his pension amount.  His monthly award amount became $400.00, effective February 1, 2012.  The letter also informed the Veteran that he had been overpaid, and that he would receive further information regarding the amount and repayment under separate cover.

Later in April 2012, the Veteran was provided with a letter informing him that he had been overpaid in the amount of $20.00, which would be recouped from his July 2012 pension payment.

Analysis 

With regard to the Veteran's contention that VA used the incorrect date to remove his wife as a dependent upon their divorce in June 2010; however, as he was informed, this issue was rectified by the AOJ.

In addition, the Board finds that the Veteran's monthly pension award amount was calculated correctly beginning February 1, 2012.  Using the numbers provided by the Veteran, he received $611.00 per month and his wife was in receipt of $326.00 per month, for a total of $937.00 per month, or $11,244.00 annually.  He reported no additional income or non-reimbursed medical expenses.  Thus, his annual countable income for pension purposes was $11,244.00. 
As the Veteran submitted evidence that he had remarried his wife in January 2012, the RO used the MAPR amount pertaining to a Veteran with one dependent.  Effective December 1, 2011, the MAPR for a Veteran with one dependent was $16,501.00.  See http://www.benefits.va.gov/PENSION/rates_Veteran_pen11.asp.

The rate of annual payable pension is the MAPR minus countable income.  Here, $16,501.00 (the MAPR) minus $11,244.00 (the Veteran's countable income) yields a total annual pension rate of $5257.00.  The annual pension rate is then divided by 12 in order to determine the monthly benefit.  $5257.00 (the annual pension rate) divided by 12 (the number of months in a year) yields a total monthly benefit of $397.00 per month, rounded to $400.00 per month.

The MAPR is generally revised every December 1st based upon Federal data as to the increase in the cost of living and is applicable for the following 12-month period.  The Board notes that the Veteran has received cost of living increases based on these revisions since 2012, and has not made any contentions that these have been inaccurate or in error.
 
As the Veteran's non-service-connected pension rate of $400.00 monthly, effective February 1, 2012, was calculated correctly, his claim must be denied for lack of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994)(where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).


ORDER

As the non-service-connected pension rate of $400.00 monthly, effective February 1, 2012, was calculated correctly, the appeal is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


